These three appeals were argued with No. 141, appeal of Helen D. Roberts, on the supposition, apparently, that the same questions were involved. The main question in the four cases was whether the agreement of the trust company was ultra vires. What has been said in the opinion in the Robert's appeal is conclusive on that subject in these three appeals. Two of them also raised the question whether the forms of agreement, if strictly construed, are within the terms of the Act of June 26, 1931, P. L. 1384, conferring jurisdiction on the orphans' court in the settlement of accounts of trustees with trusts inter vivos. As the main question has been determined and would control the disposition of the cases in actions of assumpsit in the common pleas, we see no reason for specially discussing the question; this is especially true in view of the testimony of the vice-president and trust officer of appellee, who, in the course of his testimony said ". . . . . . but, naturally, if the court directed that this would be paid in cash, the cash would be forthcoming." *Page 553 
Decree reversed, record remitted with instructions in each case to enter decrees in conformity with the opinion this day filed in No. 141, March Term, 1934 [the preceding case].